COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Leon A. Benjamin v. Barbara Benjamin

Appellate case number:    01-10-01003-CV

Trial court case number: 2010-11421

Trial court:              247th District Court of Harris County

        Appellant has filed a motion for rehearing asserting that he has now served appellee with
a notice of appeal in this case. The Court requests a response from the appellee. Rule 9.2(b) of
the Texas Rules of Appellate Procedure, the “mailbox rule,” is suspended for the filing of the
response. The response must be received in the clerk’s office or filed in accordance with this
court’s rules on efiling no later than 5:00 p.m., 10 days from the date of this order. See TEX.
R. APP. P. 2, 9.2(b), 49.2.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                     Acting individually


Date: October 5, 2012